Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 1 of 9




                             Exhibit B
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 2 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 3 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 4 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 5 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 6 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 7 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 8 of 9
Case 20-20425-GLT   Doc 39-2 Filed 02/10/20 Entered 02/10/20 10:42:12   Desc
                            Exhibit B Page 9 of 9
